United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0829
Issued: November 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 1, 2016 appellant filed a timely appeal from a September 4, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated August 25, 2014 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3 the
Board lacks jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of the merits of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts relevant to the instant appeal
will be set forth. Appellant, then a 27-year-old material handler, filed a traumatic injury (Form
CA-1) on December 8, 1992 alleging that he injured his left hip and lower back on May 20,
1992, when he slipped and fell to the floor. OWCP accepted the claim for lumbar sprain.
Appellant stopped work on May 20, 1992 and returned on June 1, 1992.
On July 11, 1996 OWCP terminated appellant’s compensation benefits. Appellant
appealed the termination of his compensation benefits to the Board on September 16, 1996. By
decision dated December 2, 1998, the Board affirmed the termination.2
On September 24, 2003 appellant filed a recurrence of disability (Form CA-2a). On
July 22, 2004 OWCP denied his recurrence claim. Appellant requested a hearing before an
OWCP hearing representative on August 18, 2004. An OWCP hearing representative affirmed
the denial of appellant’s recurrence claim by decision dated September 19, 2005. On
December 27, 2005 appellant appealed the September 19, 2005 decision to the Board. By
decision dated September 7, 2006, the Board affirmed OWCP’s September 19, 2005 decision.3
Appellant thereafter filed claims for compensation (Forms CA-7) on April 16, 2007 and
May 7, 2008 alleging entitlement to wage-loss compensation as of September 6, 1995.
On June 18, 2008 OWCP expanded acceptance of the claim to include aggravation of
displacement of intervertebral disc without myelopathy, lumbosacral neuritis, radiculitis,
sciatica, and aggravation of preexisting degenerative lumbosacral intervertebral disc. This
acceptance was based upon the March 12, 2008 report of appellant’s treating physician,
Dr. Wing K. Chang, Board-certified in physical medicine and rehabilitation, who diagnosed L5S1 disc degeneration and disc protrusion causally related to appellant’s employment injury, and
the second opinion physician, Dr. Jeffrey Fried, Board-certified in orthopedic surgery, who
concurred in a report dated April 15, 2008 that appellant’s lumbar disc disease caused by his
employment injury had progressed and he now had disc herniation and serve degenerative
changes at L5-S1.
By decision dated June 19, 2008, OWCP denied appellant’s claims for disability
compensation commencing September 6, 1995. Appellant requested a hearing before an OWCP
hearing representative on July 30, 2008. By decision dated January 8, 2009, an OWCP hearing
representative affirmed the June 19, 2008 decision. Appellant requested reconsideration on
July 7, 2009. By decision dated September 2, 2009, OWCP denied modification of its prior
decision. Appellant again requested reconsideration on August 2, 2010. By decision dated
September 15, 2010, OWCP again denied modification of its prior decision.

2

Docket No. 97-0164 (issued December 2, 1998).

3

Docket No. 06-0468 (issued September 7, 2006).

2

Appellant appealed to the Board on February 11, 2011. By decision dated January 5,
2012, the Board affirmed the September 15, 2010 OWCP decision.4 The facts and circumstances
outlined in the Board’s prior decisions are incorporated herein by reference.
On May 2, 2008 appellant filed a Form CA-7 claim for a schedule award based on an
impairment of his lower extremities.
In an August 27, 2009 report, Dr. John D. Marshall, a specialist in family medicine and
appellant’s treating physician, advised that appellant was experiencing severe pain in the L5-S1
region of the spine and that his condition had reached maximum medical improvement as of
September 16, 1995.
By letter dated October 21, 2009, OWCP informed appellant that it required additional
medical evidence in order to determine whether he was entitled to a schedule award. It
specifically asked him to have his treating physician submit a medical report containing an
impairment rating rendered pursuant to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed.). Appellant was afforded 30
days to submit the additional evidence.
By decision dated November 16, 2009, OWCP found that appellant had no ratable
impairment causally related to his accepted lower back conditions and, therefore, was not
entitled to a schedule award.
On February 3, 2010 appellant requested reconsideration of the November 16, 2009
decision.
In a November 23, 2009 report, Sammy Bonfin, a physical therapist, indicated that
appellant had three percent right lower extremity impairment and three percent left lower
extremity impairment pursuant to the A.M.A., Guides.
In a February 24, 2010 report, OWCP’s medical adviser reviewed Mr. Bonfin’s findings
and found no ratable impairment of the lower extremities. He noted that there was no
documentation of radiculopathy or findings of motor or sensory loss from the L4-5 levels, as
required for an impairment rating under the A.M.A., Guides.
By decision dated March 12, 2010, OWCP denied modification of the November 16,
2009 decision. It found that appellant had submitted no impairment rating causally related to his
accepted lower back conditions, which presented a basis for a schedule award.
On June 12, 2013 appellant filed another Form CA-7 claim for a schedule award based on
an impairment of his lower extremities.
In order to determine whether appellant had any permanent impairment from his accepted
lower back conditions, OWCP referred him to Dr. Douglas P. Hein, Board-certified in
orthopedic surgery, for a second opinion examination and impairment rating. In a November 13,
4

Docket No. 11-0848 (issued January 5, 2012).

3

2013 report, Dr. Hein opined that appellant had no ratable impairment stemming from his
accepted lower conditions. He advised that on examination appellant had a subjective L3, L4,
L5, and SI decreased sensation in the left lower extremity. Dr. Hein reported that the
electrodiagnostic tests he underwent in May 1995, including a magnetic resonance imaging
(MRI) scan and a computerized axial tomography scan, did not show any evidence of
compressive neuropathy or radiculopathy. He reported that more recent MRI scans did show
definite progressive degeneration at the L5-S1 levels with some foraminal stenosis. Dr. Hein
administered radiographic tests on the date of the examination, which showed significant L5-S1
disc space degeneration and protrusion with minimal changes at higher levels.
Dr. Hein opined that appellant had a lumbar strain with aggravation of his degenerative
disc changes at the time of his work injury of May 20, 1992, with subsequent resolution of the
acute lumbar strain. He noted that appellant had experienced ongoing symptoms since then, but
advised that these were more compatible with progressive degeneration, which was not a direct
result of the May 20, 1992 work injury. Dr. Hein asserted that this was the normal progression
of appellant’s disease. He reported decreased range of motion on examination, but opined that
this was greater than would be expected based on his objective findings, which were outweighed
by his objective findings. Dr. Hein concluded that appellant had zero percent permanent
impairment of the affected member from the accepted injuries. He asserted that all of appellant’s
symptoms were attributable to preexisting abnormalities.
By decision dated December 12, 2013, OWCP found that appellant had no ratable
impairment causally related to his accepted lower back conditions and, therefore, was not
entitled to a schedule award. It noted that Dr. Hein had asserted in his second opinion report that
there was no basis for a schedule award stemming from appellant’s accepted lower back
conditions.
On December 17, 2013 appellant requested an oral hearing before an OWCP hearing
representative, which was held on June 9, 2014.
By decision dated August 25, 2014, an OWCP hearing representative affirmed the
December 12, 2013 decision denying appellant’s schedule award claim. He explained that
appellant had not submitted evidence from a treating physician, establishing that appellant had
permanent impairment pursuant to the A.M.A., Guides. Dr. Hein, the second opinion physician
had provided a proper report, which concluded that appellant did not have ratable impairment
pursuant to the A.M.A., Guides.
On August 24, 2015 appellant requested reconsideration. With his request for
reconsideration he submitted a number of documents that did not pertain to his schedule award
claim. Appellant also submitted additional medical evidence.
In reports dated August 5, September 3, and November 25, 2014, Dr. Lamar Moree,
Board-certified in pain medicine, advised that appellant was experiencing chronic lower back
pain secondary to degenerative disc disease of the lumbosacral spine and osteoarthritis. He
noted in his September 3, 2014 report that on examination appellant showed moderate tenderness
to palpation to the lumbosacral spine. In his November 25, 2014 report, Dr. Moree attributed his
lower back pain to a previous work-related trauma.

4

In a December 11, 2014 report, Dr. Marshall advised that appellant was experiencing
work-related back spasms and numbness in his left foot. He opined that appellant had lumbar
disc disease and paresthesias of the left leg.
In a May 19, 2015 report, Dr. Marshall advised that appellant had sharp pain in his right
side, lumbosacral back pain with movement, and cramping of the left leg.
By decision dated September 4, 2015, OWCP denied appellant’s application for review
as it neither raised substantive legal questions, nor included new and relevant evidence sufficient
to require OWCP to review its prior decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of OWCP’s regulations provide that a timely
request for reconsideration may be granted if OWCP determines that the claimant has presented
evidence and/or argument that meet at least one of the standards described in section
10.606(b)(3).6 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.7 Section 10.608(b) provides that when a request for
reconsideration is timely, but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.8
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, nor has he advanced a relevant legal argument not previously
considered by OWCP. He did submit a series of reports from Drs. Moree and Marshall from
2014 and 2015.
The Board has held that the submission of evidence which does not address the particular
issue involved in the case does not constitute a basis for reopening the claim.9 The issue in this
case is medical; i.e., whether appellant had any ratable impairment causally related to his
accepted lower back conditions entitled him to a schedule award. The reports from Drs. Moree
and Marshall are not relevant as they do not contain an impairment rating rendered pursuant to
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.606(b)(3).

8

Id. at § 10.606(b).

9

See David J. McDonald, 50 ECAB 185 (1998).

5

the A.M.A., Guides. These reports merely state findings on examination and indicate that
appellant was experiencing continuing lower back pain generally attributable to the May 20,
1992 work injury.
Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law, nor did it advance a point of law not previously considered by OWCP.
The additional evidence submitted by appellant with his request for reconsideration did not
constitute pertinent new and relevant evidence. The Board thus finds that OWCP did not abuse
its discretion in refusing to reopen appellant’s claim for a review on the merits.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

